EAGLES, Judge.
The plaintiff in this case was transferred by his employer to new duties that required more strenuous physical activity, different from the activity in his original position. He spent two days working with a training crew learning the new duties before he was injured the next morning. The resolution of this appeal depends on whether the Industrial Commission may find from these facts that the plaintiff was injured in an accident. We hold that the Industrial Commission may.
The term “accident” as used in the Workers’ Compensation Act has been defined as “an unlooked for and untoward event which is not expected or designed by the person who suffers the injury”; its elements are “the interruption of the routine work and the introduction thereby of unusual conditions likely to result in unexpected consequences.” See Adams v. Burlington In*331dustries, supra; Porter v. Shelby Knit, Inc., 46 N.C. App. 22, 264 S.E. 2d 360 (1980).
On its facts and in terms of the applicable rule, the instant case is strikingly similar to Adams v. Burlington Industries, supra. There an employee in new duties accidentally injured himself while engaged in unfamiliar twisting and turning movements not necessary in his other position. Here the employee was moved to new duties which involved unfamiliar and strenuous twisting, turning and jerking movements which he had not been required to do in his former position. In both cases the injury occurred early in the familiarization process of the newly assigned duties. In Adams the assignment was temporary and the injury occurred on the first day; here the injury occurred on the first day plaintiff worked after the two-day training period.
We find that plaintiffs testimony constituted competent evidence from which the full Commission could have found that the injury occurred “as a result of the interruption of the plaintiffs normal work routine.” It clearly involved the introduction of new circumstances not a part of his normal routine. The findings of fact of the Industrial Commission are conclusive on appeal if there was any competent evidence to support them. Jackson v. Highway Commission, 272 N.C. 697, 700, 158 S.E. 2d 865, 867 (1968); Locklear v. Robeson County, 55 N.C. App. 96, 284 S.E. 2d 540 (1981). The findings are binding on us even if the evidence presented could have supported findings to the contrary. Searcy v. Branson, 253 N.C. 64, 116 S.E. 2d 175 (1960).
The facts found by the full Commission support the conclusion that plaintiffs injury resulted from an “accident.”
In the instant case, just as in Adams, supra, “the combined extra exertion and twisting movements required by the . . . job do support the conclusion that plaintiffs injury resulted from an unexpected and unforeseen event not anticipated or designed by the employee.” Harding v. Thomas & Howard Co., 256 N.C. 427, 124 S.E. 2d 109 (1962). The plaintiffs work routine using mechanical chainlift equipment to do any required lifting was interrupted by the addition of jerking, turning and twisting movements required by the new duties. We hold that the Commission properly concluded as a matter of law that plaintiff sustained an injury by “accident.” Gladson v. Piedmont Stores, 57 N.C. App. 579, 292 *332S.E. 2d 18, rev. denied, 306 N.C. 556, 294 S.E. 2d 370 (1982); Locklear v. Robeson County, supra; Porter v. Shelby Knit, Inc., supra.
The opinion and award of the Industrial Commission is
Affirmed.
Judge WHICHARD concurs.
Judge WEBB dissents.